Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 3-5 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/19, and is was made final in the Action dated 8/7/20.  Claims 12 and 14-15 were also restricted in the Action dated 8/7/20, and were previously withdrawn.  These claims remain withdrawn.  
Claims 18-22 were restricted by original presentation in the Action dated 07/16/21 as directed to an invention that is independent or distinct from the originally claimed invention.  Applicant submitted arguments on 9/16/21 to argue that the claims should not have been withdrawn since the restriction was improper.  These arguments have been found persuasive, thus the restriction requirement has been withdrawn.  Claims 18-22 are examined below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation reading “A cutting length display apparatus for a portable power tool with a machining tool having a set cutting depth that is adjustable” to have read “A cutting length display apparatus for a portable power tool, the portable power tool having a machining tool, the machining tool having a set cutting depth that is adjustable, the cutting length display apparatus”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation of line 6 reading “the deflected light beam” to have read “the light beam after being deflected by the mirror unit”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Applicant may have intended for the limitation of line 9 reading “the deflected light beam” to have read “the light beam after being deflected by the mirror unit”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Applicant may have intended for the limitation reading “A cutting length display apparatus for a portable power tool with a machining tool having an adjustable set cutting depth comprising” to have read “A cutting length display apparatus for a portable power tool, the portable power tool having a machining tool, the machining tool having an adjustable set cutting depth, the cutting length display apparatus comprising:”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: “a cutting depth setting unit” in claim 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 9, includes the limitation “a cable system” that does not use the word “means,” and uses a generic placeholder that is coupled with functional language.  However, there is sufficient structure to perform the recited function and not have the claim interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-2, 7-8, 10-11; 16-17, 18-20, and 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The limitation of Claim 1 reading “at least one mirror element that is mounted rotatably” is unclear. For example mounted rotatably relative to what element? Is the mirror element mounted to a part of the claimed apparatus, or is the mirror element generally MOUNTABLE to an unclaimed apparatus?  Either interpretation is possible from the claim as claimed.   
The limitation of Claims 1, and 16, respectively, reading: “the at least one mirror element configured to rotate in a movement-dependent manner as the set cutting depth is adjusted” is unclear.  It is unclear whether or not the Applicant is claiming structure that links the movement of the mirror element to the adjustment of the set cutting depth.  The limitation can be interpreted to either require the set depth to be linked to some structure such that, or it can be interpreted as only requiring that the mirror element can be attached to some structure that rotates the mirror element.
   In Claim 8 the “the circumferential direction” lacks antecedent basis, since no such direction is claimed previous to this. This recitation is indefinite. For example, it is unclear what structures ‘circumferential direction’ is being referred to. 
The Claim 10 limitation reading “configured to display with the deflected light beam at least one position indicative of a cutting edge of the machining tool at the set cutting depth” is unclear. The claim does not appear to require a machining tool, since the machining tool is not positively claimed.  If no tool is required by the claim, how does the deflected light beam indicate the cutting edge of the tool?  
In Claim 16 the limitation reading “the light beam intersects a reference plane at a position indicative of a cutting edge of the machining tool at the set cutting depth, the reference plane corresponding to a surface of a workpiece configured to be machined by the machining tool at the set cutting depth” is unclear.   It is not possible to determine if the feature of the light beam indicating a cutting edge of an unclaimed machining tool is met or not because no power tool is claimed.  Several other elements of the claim also depend on the geometry of the unclaimed power tool, and are thus also indefinite for this reason.  Namely, for example,  “the surface of a workpiece configured to be machined by the machining tool” and the “the set cutting depth”.
The limitation of Claim 16 reading “at least one mirror element that is mounted rotatably” is unclear. For example mounted rotatably relative to what element? Is the mirror element mounted to a part of the claimed apparatus, or is the mirror element generally MOUNTABLE to an unclaimed apparatus?  Either interpretation is possible from the claim as claimed.  Thus, for example the claim may not require the set cutting depth to correspond to any specific structure. 
Regarding Claim 19 it is unclear whether the ‘guide track element of a movement coupling unit’ is being claimed, and thus it is not clear what structure is necessary to meet this limitation, if any. 
Regarding Claim 20 it is unclear whether the “guide track element of a movement coupling unit’” is being claimed, and thus it is not clear what structure is necessary to meet this limitation, if any. 
Regarding Claim 21 it is unclear whether the “guide track element” and the “movement coupling unit” are being claimed, and thus it is not clear what structure is necessary to meet these limitation(s), if any.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8 and 16-18 are rejected under 35 U.S.C. 102(a(1) as being anticipated by USPPGPUB 20050052720, Tetterington.
Regarding Claim 1, Tetterington discloses an apparatus capable of displaying a cutting length of a machine tool comprising: at least one display unit (fig 1) having at least one light source (laser source 10, not numbered in fig 1, but disclosed in par. 20, and shown to emit light L in fig. 1), configured to emit a light beam (L) onto a surface 16, which surface may be a work piece to be machined based on the set cutting depth of a machining tool, the at least one display unit configured to display with the light beam at least one position on the surface, which position is possible of being indicative of a cutting edge of a machining tool at such a set cutting depth; wherein the mirror unit has at least one mirror element (12) that is mounted rotatably about an axis of rotation (fig 1, par 0020), the at least one mirror element configured to rotate in a movement dependent manner as the set cutting depth of a tool to which it can be attached is adjusted (since the mirror and the light source would move with a tool to which they are attached) such that the mirror element deflects the light beam at the at least one position of the tool to which it can be attached to.     
Regarding Claim 2, a relative pose of a part of the mirror unit with respect to the light source is changeable in order to change at least one reflection angle (since the mirror unit mirror changes as the mirror moves).
	Regarding Claim 8, the mirror element has a plurality of planar mirror surfaces (20) that are arranged on the mirror element in the circumferential direction (Tetterington fig 1).
Regarding Claim 16, the light beam of Tetterington, which is mountable to a machine tool may intersect a reference plane at a position indicative of a cutting edge of the machining tool at a set cutting depth the reference plane corresponding to a surface of a work piece configured to be machined by the machining tool at the set cutting depth (since the Tetterington display apparatus may be mounted to a machine tool), 
Regarding Claim 17 in Tetterington the at least one position of the laser beam may correspond to an entry point of a cutting edge into a workpiece surface of the workpiece, at which the machining tool, upon reaching a set cutting depth is configured to enter the workpiece in a manner decoupled from a displacement movement of the portable power tool on the workpiece surface of the workpiece (since the display apparatus of Tetterington is mountable to a tool). In addition, Tetterington discloses a two dimensional laser projection system, and discloses that in such an apparatus it is known to have a display apparatus (fig 1) including a light shining source (10, par 0020) operatively a mirror unit (fig. 1, rotatable member 12), where the mirror unit has at least one mirror element (20) mounted rotatably about an axis of rotation (par 0023) configured to deflect a light beam (L) onto a work surface (16) to display via the deflected light beam onto the work surface (16).
	Regarding Claim 18, the axis of rotation of the Tetterington mirror element is in a plane perpendicular to a light beam axis of the light beam (fig 1 of Tetterington). 

Claim Rejections - 35 USC § 103

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tetterington  in view of USPGPUB 20160103324, Arakawa. 
Regarding Claim 7, Tetterington discloses all the limitations of Claim 1 as discussed above. 
Tetterington lacks the mirror element having at least one convexly curved mirror surface on an outer contour (of the mirror surface).
Arakawa discloses an image projection device, which like the device of Tetterington includes a light source which reflects a laser beam onto a mirror in order to have the beam display a work surface, and discloses that in such an apparatus it is beneficial to have the mirror surface be convex in order to beneficially allow the light to be displayed as a divergent beam with a small diameter, par 0076. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tetterington by having the surface of the mirror thereof be convex in order to beneficially allow the light to be displayed as a divergent beam with a small diameter as taught by Arakawa.

Allowable Subject Matter
Claim 9 was previously designated as being allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action dated (8/7/20) and to include all of the limitations of the base claim and any intervening claims. Claim 9 
The following is a statement of reasons for the indication of allowable subject matter:  As noted above, the Sinzig apparatus as modified by Tetterington and Arakawa discloses all the limitations of Claim 7 as discussed above.  Sinzig also includes the display unit of Sinzig being moved based on the set cutting depth of the tool, via the coupling elements 72b of the depth setter of Sinzig being connected to the coupling elements 20b of the display unit of Sinzig.  However, Sinzig lacks the mirror coupling elements being a cable system, and the mirror element being made to rotate via the cable system to induce a rotational movement of the mirror element based on the set cutting depth of the machining tool, the rotational movement being less than one revolution of the mirror element about the axis of rotation. 
 Several references found in non-cutting fields, disclose laser apparatuses in which certain moveable parts are connected via a cable or wire system to a laser and a rotating mirror assembly.  Specifically, Chelen discloses a laser pet toy and exerciser, which like the device of modified Sinzig and of the present invention uses a light source to reflect a laser beam onto a rotating mirror (col. 5, 38-55) and discloses that the rotation of the mirror may be induced via a cable connecting system (col. 5, 38-55).  However, Chelen and all of the other references found where a cable system interacts with a laser and mirror viewing system, lack any interaction with any kind of processing tool, and more relevantly with any kind of a depth gauge assembly, which is required by the present claims. Even though Chelen discloses that a work piece viewing assembly can be connected via a cable system to a mirror assembly, any attempt to combine this teaching to a depth gauge work processing tool would likely be in the realm of hindsight 
Claims 10-11, and 19-22 would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action dated (8/7/20) and to include all of the limitations of the base claim and any intervening claims. Claim 21 would also be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter for Claims 10-11:  As noted above, the Tetterington device discloses all the limitations of Claims 1 and 16.  Also as noted in previous actions, the Sinzig apparatus as modified by Tetterington discloses all the limitations of Claims 1 and 16 as previously claimed above.  However, Tetterington/Sinzig lack the at least one display apparatus also comprising and being on a cutting depth setting unit configured to adjust a set cutting depth of a machining tool; and at least one cutting length display apparatus that includes at least one display unit, the at least on display unit having: at least one light source configured to emit a light beam, and a mirror unit configured to deflect the light beam onto a workpiece to be machined based on the set cutting depth of the machining tool, the at least one display unit configured to display with the deflected light beam at least one position indicative of a cutting edge of the machining tool at the set cutting depth, wherein the mirror unit has at least one mirror element that is mounted rotatably about an axis of rotation, the mirror unit operatively coupled to the cutting depth setting unit in a movement-dependent manner such that a movement of the cutting depth setting unit simultaneously rotates the at least one mirror element such that the at least one mirror element .  None of the other cited prior art of record discloses these features in combination. 
The following is a statement of reasons for the indication of allowable subject matter for Claims 19-22:  As noted above, the Tetterington device discloses all the limitations of Claims 1 and 16.  Also as noted in previous actions, the Sinzig apparatus as modified by Tetterington discloses all the limitations of Claims 1 and 16 as previously claimed above.  However, Tetterington/Sinzig lack the at least one light source is fixedly positioned with respect to a guide track element of a movement coupling unit which connects the at least one mirror element to a cutting depth setting unit (per claim 19), and the axis of rotation fixedly positioned with respect to a guide track element of a movement coupling unit which connects the at least one mirror element to a cutting depth setting unit (per claims 20-22). 
Several references found in non-cutting fields, disclose laser apparatuses in which certain moveable parts are connected via a cable or wire system to a laser and a rotating mirror assembly.  Specifically, Chelen discloses a laser pet toy and exerciser, which like the device of modified Sinzig and of the present invention uses a light source to reflect a laser beam onto a rotating mirror (col. 5, 38-55) and discloses that the rotation of the mirror may be induced via a cable connecting system (col. 5, 38-55).  However, Chelen and all of the other references found where a cable system interacts with a laser and mirror viewing system, lack either of the at least one light source being fixedly positioned with respect to a guide track element of a movement coupling unit which connects the at least one mirror element to a cutting depth setting unit (per claim 19), and the axis of rotation fixedly positioned with respect to a guide track element of a movement coupling unit which connects the at least one mirror element to a cutting depth setting unit (per claims 20-22).
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/16/21, with respect to the rejection(s) of claims 1-2, 7-8, 10-11 and 16-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tetterington.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 4009723, 4006343, 20180346369, 8475507, 20070053038, and 20060033804  each contain rotary mirror elements that interact with lasers, and this contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3724

	

/EVAN H MACFARLANE/Examiner, Art Unit 3724